     Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE:                                           No. 1:14-md-02542 (VSB)

KEURIG GREEN MOUNTAIN SINGLE-                    No. 1:14-cv-04391(VSB)
SERVE COFFEE ANTITRUST
LITIGATION

This Relates to the Indirect Purchaser Actions

                                                                                             6/7/2021

                                   ORDER AND FINAL JUDGMENT

VERNON S. BRODERICK, United States District Judge:

         Indirect Purchaser Plaintiffs (“Plaintiffs” or “IPPs”) and Keurig Green Mountain, Inc.

(“Keurig” or “Defendant”) entered into a Stipulation of Settlement and Release (the

“Agreement”), (Doc. 1114-1), to fully and finally resolve the IPPs’ claims against Keurig.

         On December 16, 2020, I entered an Order Granting Indirect Purchaser Plaintiffs’

Motion for Preliminary Approval of Class Action Settlement and Approval of Settlement

Administrator and Class Notice Plan (the “Preliminary Approval Order”). (Doc. 1216.) I later

clarified this order on December 29, 2020. (Doc. 1218.) Among other things, the Preliminary

Approval Order authorized Plaintiffs to disseminate notice of the settlement, fairness hearing,

and related matters to the Settlement Class.

         On May 7, 2021, Plaintiffs submitted Indirect Purchaser Plaintiffs’ Motion for Final

Approval of Class Action Settlement with Keurig (the “Motion”). (Docs. 1319–20, 1323.)

         On June 4, 2021, I held a fairness hearing to determine whether the terms of the

Agreement are fair, reasonable, and adequate for the settlement of all claims asserted by the

Settlement Class against Keurig.
     Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 2 of 9




         I have considered the Motion, any objections filed of record, oral argument presented at

the fairness hearing, and the complete record and files in this matter.

         THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED:

         1.     Unless otherwise defined herein, capitalized terms have the same meanings as

defined in the Agreement.

         2.     I have jurisdiction over the subject matter of these Actions and over all parties to

the Actions, including all Settlement Class Members.

         3.     The Preliminary Approval Order outlined the form and methods by which

Plaintiffs would provide the Settlement Class with notice of the Settlement, the fairness hearing,

and related matters. (Doc. 1216.) I incorporate by reference my previous findings from this

Order.

         4.     The Notice Plan provided for notice through a nationwide press release, print

notice in the national edition of People magazine, and electronic media—Google Display

Network, Facebook, and LinkedIn—using a digital advertising campaign with links to a

settlement website. Proof that Plaintiffs have complied with the Notice Plan has been filed with

the Court. The Notice Plan met the requirements of due process and Federal Rule of Civil

Procedure 23; constituted the most effective and best notice of the Agreement and fairness

hearing practicable under the circumstances; and constituted due and sufficient notice for all

other purposes to all other persons and entities entitled to receive notice.

         5.     No Settlement Class Member is relieved from the terms of the Agreement,

including the releases provided for therein, based upon the contention or proof that such

Settlement Class Member failed to receive actual notice thereof. A full opportunity has been




                                                  2
     Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 3 of 9




offered to Settlement Class Members to object to the proposed Settlement and to participate in

the hearing thereon.

       6.      The Court finds that the notice provisions of the Class Action Fairness Act, 28

U.S.C. § 1715, were fully discharged.

       7.      The Preliminary Approval Order, dated December 16, 2020, certified the

following Settlement Class solely for purposes of settlement:

       All individuals and entities in the United States and its territories that purchased
       Keurig K-Cup Portion Packs from persons other than Keurig and not for the
       purpose of resale, during the period September 7, 2010, to August 14, 2020
       (except for claims under Mississippi law—which are for purchases during the
       period from March 14, 2011, to August 14, 2020—and Rhode Island Law—
       which are for purchases from July 15, 2013, to the August 14, 2020). Excluded
       from the Settlement Class are Keurig and its predecessors, subsidiaries, parents,
       affiliates, joint venturers, and their directors and executive officers, and parties to
       any supply, retail, or distribution contracts with Keurig relating to Keurig K-Cup
       Portion Packs or Keurig Brewers, as well as all federal governmental entities and
       instrumentalities of the federal government, states and their subdivisions,
       agencies and instrumentalities, any judge or jurors assigned to this case, and
       Judge Farnan.

       8.      I confirm that certification of the Settlement Class in the Preliminary Approval

Order was without prejudice to, or waiver of the rights of, Keurig to contest certification of any

other class proposed in In re Keurig Green Mountain Single-Serve Coffee Antitrust Litigation,

14-md-2542, (“The Multi-District Litigation”), or in any other proceeding, and that no plaintiff

may cite or refer to the Court’s approval of the Indirect Purchaser Settlement Class as

persuasive or binding authority with respect to any motion to certify any other class in the

Multi-District Litigation, or any other proceeding.

       9.      The persons and entities identified in Exhibit A, which is attached hereto and

incorporated by reference, have timely and validly requested exclusion from the Settlement

Class and are hereby excluded from the Settlement Class, are not bound by this Order and



                                                  3
     Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 4 of 9




Judgment, and may not make any claim or receive any benefit from the settlement, whether

monetary or otherwise. Such excluded persons or entities may not pursue any Released Claims

on behalf of those who are bound by this Final Order and Judgment. Each member of the

Settlement Class not appearing on Exhibit A is bound by this Order and Final Judgment and

will remain forever bound.

       10.     Any Settlement Class Member who did not submit a timely and valid proof of

claim is not entitled to receive any of the proceeds from the Settlement Fund, but is otherwise

bound by all of the terms in the Agreement, including the terms of this Order and Final

Judgment and the releases provided for in the Agreement, and is barred from bringing or

participating in any action in any forum against the Defendant concerning the Released Claims.

       11.     I find that this settlement was procedurally fair and attained following an

extensive investigation of the facts. It resulted from vigorous arm’s-length negotiations aided

by an experienced mediator, Judge Farnan, which negotiations were undertaken in good faith by

counsel with significant experience litigating antitrust class actions. I incorporate by reference

my findings from the Preliminary Approval Order, (Doc. 1216), as well as the findings I made

at the June 4, 2021 fairness hearing.

       12.     After considering the factors set forth in City of Detroit v. Grinnell Corp., 495

F.2d 448, 463 (2d Cir. 1974), the Court approves the Agreement as fair, reasonable, and

adequate within the meaning of Federal Rule of Civil Procedure 23(e), and in the best interests

of the Settlement Class. The Settlement Class Representatives (as defined in the Preliminary

Approval Order) and Keurig are directed to consummate the settlement in accordance with the

terms and provisions of the Agreement. I note that I analyzed each Grinnell factor in detail at

the June 4, 2021 fairness hearing, and I incorporate those findings by reference.



                                                4
     Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 5 of 9




       13.     The Actions are hereby dismissed with prejudice and without costs.

       14.     Upon the occurrence of the Effective Date, the Releasing Parties release, acquit,

forever discharge, and covenant not to sue the Released Parties from all claims, demands,

actions, suits, and causes of action, whether class or individual, Plaintiffs have asserted or could

have asserted in the Actions under federal or state law, or that are based on a common nucleus

of operative fact, or similar conduct to any that is at issue in the Actions, as described in the

Agreement. This release constitutes a waiver under California Civil Code Section 1542 and any

similar, comparable, or equivalent provision, statute, regulation, rule, or principle of law or

equity of any other state or applicable jurisdiction regarding the release of unknown claims, as

described in the Agreement.

       15.     Keurig releases the Releasing Parties and Settlement Class Counsel from any and

all claims that arise out of or relate in any way to the institution, prosecution, or settlement of

the Released Claims against Keurig, as described in the Agreement.

       16.     None of this Order and Final Judgment, the Agreement, any documents relating

to the Agreement, nor any of the negotiations, discussions, or proceedings connected with them

shall be (a) admissible in evidence or referenced for any purpose in the Multi-District Litigation

or in any other actions or proceedings, (b) deemed or construed to be an admission by any party

to the Agreement or any Released Party of any fault, liability, or wrongdoing whatsoever, or

evidence of any fact or matter in the Multi-District Litigation or in any other actions or

proceedings, or (c) admissible in evidence as to the validity or merit of any of the claims or

defenses alleged or asserted in the Multi-District Litigation, or in any other actions or

proceedings. Evidence thereof shall also not be discoverable or used, directly or indirectly, in




                                                  5
     Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 6 of 9




any way in the Multi-District Litigation, or in any other actions or proceedings, except in a

proceeding between a Released and Releasing Party to interpret or enforce the Agreement.

       17.     Without affecting the finality of this Order and Final Judgment, the Court retains

exclusive jurisdiction over the Actions and the Agreement, including the administration,

interpretation, consummation, and enforcement of the Agreement and this Order and Final

Judgment.

       18.     The finality of this Order and Final Judgment shall not be affected in any manner

by rulings that the Court may make on Settlement Class Counsel’s application for an award of

attorneys’ fees and expenses or incentive awards to Settlement Class Representatives.

       19.     There is no just reason for delay in the entry of this Order and Final Judgment,

and immediate entry by the Clerk of the Court is directed pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure.

       20.     In the event that the parties rescind the Agreement in accordance with its terms,

the Agreement and all related proceedings shall be null and void, except as provided in the

Agreement, without prejudice to the status quo and rights of the parties. In such event, the

certification of the Settlement Class shall become null and void and shall not be used or referred

to for any further purpose in the Actions or in any other action or proceeding, and shall not

prejudice any party in arguing for or against the contested class certification in the Actions or in

any other proceeding. Further in the event that the parties rescind the Agreement in accordance

with its terms, any and all amounts then constituting the Settlement Fund (including all income

earned thereon but excluding any taxes already paid on such income), less the actual costs of

notice and reasonable administration costs incurred prior to such rescission not to exceed the

sum of $625,000, shall be returned to the Defendant pursuant to the terms of the Agreement. In



                                                 6
     Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 7 of 9




the event that the parties rescind the Agreement in accordance with its terms, or if this Order

Final Judgment is reversed or modified on appeal, then any award of fees and/or expenses is no

longer payable and, if any portion of the awarded fees and/or expenses has already been paid

from the Settlement Fund, each Settlement Class Counsel law firm shall refund to the

Defendant those fees and/or expenses paid to that Settlement Class Counsel law firm pursuant

to the terms of the Agreement.

SO ORDERED.

Dated: June 7, 2021
New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                               7
Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 8 of 9




                       EXHIBIT A




                                 8
Case 1:14-md-02542-VSB-SLC Document 1394 Filed 06/07/21 Page 9 of 9




    REQUESTS FOR EXCLUSION


    Treehouse Foods, Inc.

    Bay Valley Foods, LLC

    Sturm Foods, Inc.

    JBR, Inc.

    McLane Company, Inc.




                                 9
